2019 WI 79

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:               18AP656
COMPLETE TITLE:         L. G., by her Guardian, Chippewa Family
                        Services, Inc.,
                                  Plaintiff-Respondent,
                        State of Wisconsin Department of Health Services
                        and Centers for Medicare & Medicaid Services,
                                  Involuntary-Plaintiffs,
                             v.
                        Aurora Residential Alternatives, Inc., Aurora
                        Integrated Management, Inc. and Aurora Community
                        Services, Inc.,
                                  Defendants-Appellants-Petitioners,
                        Aurora 023 Community Based Residential Facility
                        and Massachusetts Bay Insurance Company,
                                  Defendants.

                           REVIEW OF DECISION OF THE COURT OF APPEALS

OPINION FILED:          June 28, 2019
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:          March 26, 2019

SOURCE OF APPEAL:
   COURT:               Circuit
   COUNTY:              Dunn
   JUDGE:               Rod W. Smeltzer

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:   ABRAHMASON, J. and A.W. BRADLEY, J. withdrew
                        from participation.

ATTORNEYS:


       For        the   defendants-appellants-petitioners,   there     were
briefs filed by Donna J. Fudge, Esquire, and Fudge Broadwater,
P.A., Fond du Lac. There was an oral argument by Donna J. Fudge,
Esquire.
     For the plaintiff-respondent, there was a brief filed by
Matthew   Boller,   James   E.   Biese,   and   Boller   &   Vaughan,   LLC,
Madison. There was an oral argument by James E. Biese.




                                    2
                                                                        2019 WI 79
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.    2018AP656
(L.C. No.   2017CV239)

STATE OF WISCONSIN                            :            IN SUPREME COURT

L. G., by her Guardian, Chippewa Family
Services, Inc.,

            Plaintiff-Respondent,

State of Wisconsin Department of Health
Services and Centers for Medicare & Medicaid
Services,

            Involuntary-Plaintiffs,                                  FILED
      v.                                                        JUN 28, 2019
Aurora Residential Alternatives, Inc., Aurora                      Sheila T. Reiff
Integrated Management, Inc. and Aurora                          Clerk of Supreme Court
Community Services, Inc.,

            Defendants-Appellants-Petitioners,

Aurora 023 Community Based Residential Facility
and Massachusetts Bay Insurance Company,

            Defendants.




      REVIEW of a decision of the Court of Appeals.                Reversed.
      ¶1    DANIEL       KELLY,   J.   This   case     addresses       whether       a
circuit court order denying a request to compel arbitration and
stay a pending lawsuit is final for the purposes of appeal.                         We
                                                                    No.   2018AP656



hold that it is and so reverse and remand the matter to the
court of appeals.
                                  I.   BACKGROUND
     ¶2     Aurora      Residential          Alternatives,        Inc.,    Aurora
Integrated Management, Inc., and Aurora Community Services, Inc.
(collectively, "Aurora") own and operate residential facilities.
L.G., the respondent, is a mentally disabled resident of one of
Aurora's facilities.          In October 2012, L.G. accused an Aurora
employee of sexually assaulting her by forcing her to perform
sexual acts on him, for which he was convicted of fourth-degree
sexual assault.
     ¶3     Approximately four years later, L.G. filed a lawsuit

against    Aurora    over the      incident       in the   Dunn   County Circuit
Court.1     But     L.G.2   had   signed     an    arbitration    agreement   with
Aurora that provided, in relevant part:

     Any and all claims or controversies arising out of or
     in any way relating to this Arbitration Agreement, the
     Admission Agreement, and/or any of the Consumer's
     stay(s) at the Home, including disputes regarding the
     making,     execution,    validity,    enforceability,
     voidability, unconscionability, severability, scope,
     arbitrability,    interpretation,   waiver,    duress,
     preemption, or any other defense to enforceability of
     this Arbitration Agreement, whether arising out of
     State or Federal law, whether now existing or arising
     in the future, whether for statutory, compensatory or
     punitive damages and whether sounding in breach of

     1   The Honorable Rod W. Smeltzer presided.
     2 Chippewa Family Services, Inc. is L.G.'s legal guardian
and represents her interests in this matter, just as it did in
executing the arbitration agreement.


                                         2
                                                                No.   2018AP656


      contract, tort (i.e., negligence or wrongful death),
      or breach of statutory duties (including, without
      limitation, any claim based on Consumers' Rights or a
      claim for unpaid Home charges), irrespective of the
      basis for the duty or of the legal theories upon which
      the claim is asserted, shall be submitted to binding
      arbitration.

      . . . .

      The Parties hereby expressly agree that the Admission
      Agreement,   this   Arbitration   Agreement,   and the
      Consumer's stay at the Home involve interstate
      commerce. The Parties also stipulate that the Federal
      Arbitration Act, 9 U.S.C. § 1-16 in effect as of July
      1, 2013 ("FAA"), shall apply to this Arbitration
      Agreement   and   that  the   FAA  shall   preempt any
      inconsistent state law and shall not be reverse
      preempted.
(Emphasis in original.)
      ¶4    In response to the lawsuit, Aurora filed a motion to
compel     arbitration   and   stay   the     circuit   court    proceedings
pending the arbitration pursuant to the Federal Arbitration Act,
9   U.S.C. §§   1-16 ("FAA") (the         "Motion").    The   circuit court
denied the Motion in a written order (dated February 15, 2018),
which bore the following statement:           "THIS IS A FINAL ORDER FOR
PURPOSES OF APPEAL" (the "Order").3
      ¶5    Aurora filed its notice of appeal 46 days later.4             L.G.
moved to dismiss the appeal for lack of jurisdiction because

      3The Order also decided:  (1) Massachusetts Bay Insurance
Company's motion to bifurcate insurance issues and stay the
proceedings; and (2) a motion for a protective order related to
discovery issues.
      4When no party provides written notice of entry of a final
judgment or order, the appellant must file a notice of appeal no
later than 90 days after entry of the order appealed from:

                                                                 (continued)
                                      3
                                                                                  No.    2018AP656



Aurora was "seeking a review of a non-final order that denied
their motion to compel arbitration."                      L.G. v. Aurora Residential

Alts., Inc., No. 2018AP656, unpublished order (Wis. Ct. App. May
10, 2018).        The court of appeals granted the motion.                                It held
that "because the order denying arbitration does not dispose of
the   entire      matter       of    litigation,          it    is     not     a       final    and
appealable     order      as    of     right       under       Wis.    Stat.       § 808.03(1)
[(2017-18)][5]."       Id.           The court of appeals also stated that
Aurora    could    appeal       the    Order       only    pursuant          to    Wis.        Stat.
§ 808.03(2),      which     governs       permissive            appeals.           Under       that
procedure,     the     prospective        appellant            must     file       a     petition
requesting permission to               appeal      no     later       than   14     days after

entry of the order to be reviewed.                      § 809.50(1).              The court of
appeals    dismissed           the     appeal       for        lack     of     jurisdiction,
concluding that the Order was not final, and Aurora had not
filed a petition requesting permission to appeal.                                       L.G., No.


      Initiating an appeal.     An appeal to the court of
      appeals must be initiated within 45 days of entry of a
      final judgment or order appealed from if written
      notice of the entry of a final judgment or order is
      given within 21 days of the final judgment or order as
      provided in s. 806.06 (5), or within 90 days of entry
      if notice is not given, except as provided in this
      section or otherwise expressly provided by law. Time
      limits for seeking review of a nonfinal judgment or
      order are established in s. 809.50.

Wis. Stat. § 808.04(1) (2017-18) (emphasis in original). There
is no notice of entry of final order or judgment in the record.
      5All subsequent references to the Wisconsin Statutes are to
the 2017-18 version unless otherwise indicated.


                                               4
                                                                            No.     2018AP656



2018AP656,      unpublished          order    (Wis.    Ct.    App.    May    10,     2018).
Aurora moved the court of appeals to reconsider, specifically
pointing out the statement on the Order indicating it was final
for purposes of appeal.              The court of appeals denied the motion,
concluding that the statement was erroneous because the order
did "not dispose of the matter in litigation among the parties."
L.G.    v.      Aurora        Residential         Alts.,     Inc.,    No.         2018AP656,

unpublished order (Wis. Ct. App. May 31, 2018) (order denying
the    motion     for reconsideration).               The court       of    appeals also
denied Aurora's alternative request to extend the deadline to
file a petition requesting permission to appeal.
       ¶6    Aurora filed a petition for review of the court of

appeals' orders, which we granted.                    We now reverse the court of
appeals' dismissal of Aurora's appeal.
                               II.    STANDARD OF REVIEW
       ¶7    In    the    course      of     this   opinion    we     are   required       to
interpret and apply our statutes.                     "These are questions of law
that we review de novo."               Kieninger v. Crown Equip. Corp., 2019
WI 27,   ¶12,    368 Wis. 2d 1,         924 N.W.2d 172       (citing       State   v.
Alger, 2015 WI 3, ¶21, 360 Wis. 2d 193, 858 N.W.2d 346).                                More
specifically, the finality of a circuit court's order presents a
question of law subject to de novo review.                      Admiral Ins. Co. v.
Paper Converting Mach. Co., 2012 WI 30, ¶22, 339 Wis. 2d 291,
811 N.W.2d 351.
                                     III.     ANALYSIS
       ¶8    Whether Aurora may appeal the Order depends entirely
on    whether      it   was    final       within    the   meaning     of    Wis.      Stat.
                                              5
                                                                         No.   2018AP656



§ 808.03(1).       If it was, then the notice of appeal was timely,
and the court of appeals should not have dismissed the appeal.
If not, then the quest must end because Aurora did not file a
petition requesting permission to appeal the Order, and it does
not argue otherwise.6             Therefore, the balance of this opinion
focuses on whether the Order was final within the meaning of
§ 808.03(1).7
      ¶9    The     finality      of   the       Order   is   outcome     dispositive
because    of     its    jurisdictional          consequences.       Our       statutes
provide for an appeal as of right only from final orders or
judgments:        "A final judgment or a final order of a circuit
court may be appealed as a matter of right to the court of

appeals unless otherwise expressly provided by law."                       Wis. Stat.
§ 808.03(1).        Without finality, there is no jurisdiction for
such an appeal.         "[T]his court lacks jurisdiction over an appeal
[as   of   right]       brought   from   a       nonfinal     judgment    or    order."
McConley     v.    T.C.     Visions,     Inc.,       2016 WI App 74,       ¶3,   371


      6Wisconsin Stat. § 808.03(2), in part,                       provides:    "A
judgment or order not appealable as a matter                       of right under
sub. (1) may be appealed to the court of appeals                   in advance of a
final judgment or order upon leave granted by the                  court[.]"
      7"[S]tatutory interpretation 'begins with the language of
the statute. If the meaning of the statute is plain, we
ordinarily stop the inquiry.'    Statutory language is given its
common, ordinary, and accepted meaning, except that technical or
specially-defined words or phrases are given their technical or
special definitional meaning."    State ex rel. Kalal v. Circuit
Court for Dane Cty., 2004 WI 58, ¶45, 271 Wis. 2d 633, 681
N.W.2d 110 (internal citations omitted); see generally Daniel R.
Suhr, Interpreting Wisconsin Statutes, 100 Marq. L. Rev. 969
(2017).

                                             6
                                                                             No.    2018AP656



Wis. 2d 658,        885 N.W.2d 816       (quoting         Leske     v.     Leske,     185
Wis. 2d 628, 630, 517 N.W.2d 538 (Ct. App. 1994)) (alteration in
original).
      ¶10    "Finality," to the extent it concerns us today, has
two components.           Our statutes say that "[a] final judgment or
final order is a judgment, order or disposition that disposes of
the   entire       matter    in   litigation       as    to    one      or   more    of   the
parties,     whether        [it   is]    rendered       in    an   action      or    special
proceeding . . . ."               Wis.    Stat.     § 808.03(1).               The       first
component, therefore, relates to whether the order in question
is part of an "action" or, instead, a "special proceeding."                               The
second component relates to whether the order disposed of the

entire matter in dispute between the parties.
                   A.   "Action" versus "Special Proceeding"
      ¶11    We will start with the first component——whether the
Order denying the Motion to compel arbitration was entered in an
action as opposed to a special proceeding.                          The distinction is
important because it will define the "matter in litigation" that
must be resolved before we may consider whether the order was
final.      If the Motion was part of L.G.'s "action" against Aurora
for damages stemming from the sexual assault, then there can be
no disposition of the "entire matter in litigation" until the
question      of    Aurora's       alleged       liability         to   L.G.       has    been
answered.      But if the Motion represents a "special proceeding"
separate from L.G.'s "action," then we will need to identify the
"disputed matter" within that special proceeding so that we may
determine whether the Order entirely disposed of it.                               The court
                                             7
                                                                              No.    2018AP656



of appeals' conclusion that the Order had not disposed of the
entire matter indicates it understood the Motion to have been
part     of     L.G.'s       action,          rather      than     a    separate     special
proceeding.           This    is        a    question    on    which    we   have   not     yet
provided any guidance.                  See    Wisconsin Auto Title Loans, Inc. v.

Jones, No. 2011AP2482, unpublished slip op. (Wis. Ct. App. Feb.
5,     2013)       ("[T]he    finality          of    orders      regarding    arbitration
appears to be an open question.").
       ¶12     Although we may not have provided any guidance on this
question, the Legislature has.                        The Wisconsin Arbitration Act
(Wis. Stat. § 788.01 et seq. (the "Arbitration Act")) governs
the enforcement of arbitration agreements, and describes how to

compel arbitration both before a lawsuit has been filed as well
as     when    a    lawsuit        is       already    pending.         We   examine    these
provisions for what they might say about whether a motion to
compel arbitration represents a special proceeding or, instead,
a motion integral to a pending action.
       ¶13     When a party to an arbitration agreement refuses to
arbitrate, the other party may apply to our courts for relief.
If there is no pending lawsuit when the refusal occurs, the
aggrieved party may "petition" the circuit court for an order
compelling arbitration:                     "The party aggrieved by the alleged
failure,       neglect       or    refusal       of     another    to    perform    under     a
written       agreement      for        arbitration      may     petition    any    court    of
record having jurisdiction of the parties or of the property for
an order directing that such arbitration proceed as provided for
in such agreement."               Wis. Stat. § 788.03.
                                                 8
                                                                         No.     2018AP656



      ¶14    Upon the filing of such a petition, the Arbitration
Act limits the circuit court's role to determining the existence
of   an   enforceable        arbitration       agreement    and    any    failure       to
comply with it.         If the parties do not dispute those matters,
the circuit court simply orders compliance:                       "The court shall
hear the parties, and upon being satisfied that the making of
the agreement for arbitration or the failure to comply therewith
is not in issue, the court shall make an order directing the
parties to proceed to arbitration in accordance with the terms
of the agreement."           Wis. Stat. § 788.03.           However, if a party
does dispute the making of the agreement or performance of the

parties,     the    matter    proceeds     directly    to    trial——but          only   on

those issues.        Id. ("If the making of the arbitration agreement
or the failure, neglect or refusal to perform the same is in
issue,      the    court     shall    proceed       summarily      to      the      trial
thereof.").        Upon resolution of those issues, there are only two
possible     outcomes——either        the   circuit    court orders             compliance
with the arbitration agreement according to its terms, or it
dismisses the proceeding consequent upon a failure to prove an
enforceable arbitration agreement or deficient performance.                          Id.8

      8In the absence of a jury demand, the circuit court decides
any challenge to the making of the arbitration agreement or
deficiency in performance. See Wis. Stat. § 788.03 ("If no jury
trial is demanded, the court shall hear and determine such
issue.").    If a jury decides the issues, and finds the
petitioner's arbitration demand wanting, the circuit court must
dismiss the petition. Id. ("If the jury finds that no agreement
in writing for arbitration was made or that there is no default
in proceeding thereunder, the proceeding shall be dismissed.").
However, if the jury finds an enforceable arbitration agreement,
                                                      (continued)
                                           9
                                                                     No.     2018AP656



      ¶15   The Arbitration Act's tight control on what a circuit
court may do with a petition under Wis. Stat. § 788.03 suggests
that a request to compel arbitration is a matter separate from,
but related to, the parties' underlying dispute.                 Resolution of
a petition under this provision does not, and cannot, reach the
merits of the matter to be arbitrated.              And the circuit court's
work on the petition ends before anyone takes any further steps
to   resolve    the   issues   allegedly    covered       by   the    arbitration
agreement.       So   the   only   effect     the    petition        has     on   the
underlying dispute is determining the forum in which it will be
resolved.      Once that is decided, the circuit court's involvement
in determining the forum in which the dispute will be decided is

over.
      ¶16   The circuit court's role is similarly limited when the
attempt to enforce an arbitration agreement takes place in a
pending lawsuit.        The procedure under Wis. Stat. § 788.02 is
somewhat truncated in comparison to Wis. Stat. § 788.03, but the
circuit court's responsibility is essentially the same.                           Both
statutes    require   the   circuit   court    to    do    nothing         more   than
determine whether the parties must arbitrate their dispute, and




and a failure to abide by its terms, the court issues an order
directing compliance. Id. ("If the jury finds that an agreement
for arbitration was made in writing and that there is a default
in proceeding thereunder, the court shall make an order
summarily directing the parties to proceed with the arbitration
in accordance with the terms thereof.").


                                      10
                                                                           No.    2018AP656



then    ensure     they      do.      The    primary      difference       is    that   the
determination is made in the context of an existing lawsuit:

       If any suit or proceeding be brought upon any issue
       referable to arbitration under an agreement in writing
       for such arbitration, the court in which such suit is
       pending, upon being satisfied that the issue involved
       in such suit or proceeding is referable to arbitration
       under such an agreement, shall on application of one
       of the parties stay the trial of the action until such
       arbitration has been had in accordance with the terms
       of the agreement, providing the applicant for the stay
       is not in default in proceeding with such arbitration.
§ 788.02.      The stay issues if the circuit court is "satisfied
that the issue involved in such suit or proceeding is referable
to arbitration under such an [arbitration] agreement."                           Id.
       ¶17    An application to stay proceedings under Wis. Stat.
§ 788.02 addresses issues as discrete as the petition under Wis.
Stat.   § 788.03.          Both     mechanisms      are    limited    to    determining
whether      there    is     an    enforceable      arbitration      agreement,         and
ensuring the parties abide by its terms.                       The circuit court's
resolution       of    the        application     is    entirely     self-contained,
inasmuch as it simply determines the forum for resolution of the
dispute without addressing the dispute's merits.                       And the matter
does not return to the circuit court "until such arbitration has
been    had   in      accordance      with    the      terms   of    the    agreement."
§ 788.02.      That is to say, the circuit court's disposition of
the application is distinct from the dispute the arbitration is
supposed to resolve, even as it retains some connection to it.

       ¶18    The relationship between an application to stay and
the action in which it is made convinces us the former is a


                                             11
                                                                                      No.    2018AP656



special proceeding within the meaning of Wis. Stat. § 808.03(1).
This conclusion is faithful to the standard we have long used in
assaying the difference between actions and special proceedings.
Over    a     century      ago,       we    said      "[t]he       test    to   be      applied       in
determining         the      nature        of    any      judicial        remedy,      as     regards
whether it is a special proceeding, is whether it is a mere
proceeding in an action, or one independently thereof or merely
connected therewith.              The latter two belong to the special class
and the other does not."                   Voss v. Stoll, 141 Wis. 267, 271, 124
N.W. 89 (1910).
       ¶19     We     used      the    Voss       test      just    last      term     to    help     us
identify the relationship between a pending criminal proceeding

and a proceeding to determine the defendant's competency.                                          State
v.   Scott,     2018 WI 74,       382 Wis. 2d 476,           914 N.W.2d 141.             We
observed       that    "[t]he         competency          proceeding       resolves         an     issue
separate       and      distinct           from      the     issues        presented          in     the
defendant's underlying criminal proceeding."                                  Id., ¶33.            So we
said the "competency proceeding is not part of the defendant's
underlying          criminal      proceeding,"              but     they      were     nonetheless
"'related'       or     'connected'             to    one    another."          Id.          We     held
therefore, that "the competency proceeding is properly 'treated
as     being    commenced             independently           of    any       other     action        or
proceeding.'"             Id.     We can gain additional insight into the
nature of an application to stay under Wis. Stat. § 788.02 by
considering the types of proceedings that we do not consider
"special."          Long ago, we said that proceedings are not "special"
if     they     comprise          "the      necessary             and     ordinary          steps     or
                                                     12
                                                                       No.     2018AP656



proceedings taken in an action to conduct it to a final hearing
and judgment."          Ernst v. The Steamer "Brooklyn", 24 Wis. 616,

617, 1869 WL 3554 (1869).                   An application to stay the pending
action       in     favor     of     an     arbitral   resolution     cannot     be     a
"necessary" or "ordinary" step in reaching a final judgment,
inasmuch as it affirmatively seeks to prevent that very result.
The relationship between a pending lawsuit and an application
under § 788.02 is in all material respects the same as that
obtaining          between     the        competency   proceeding     and    criminal
proceeding at issue in Scott.                   As in Scott, an application to
stay "resolves an issue separate and distinct from the issues
presented in" the pending lawsuit, but the two proceedings are

nevertheless "related" or "connected."                 382 Wis. 2d 476, ¶33.
       ¶20    L.G. rejects this analysis, and points instead to a
line of cases that describe a special proceeding as "one either
entirely outside of an action, as a proceeding for contempt or
to condemn land, or one merely connected with an action as a
proceeding by a person not a party to an action to be made
such."       State v. Wisconsin Tel. Co., 134 Wis. 335, 336, 113
N.W. 944 (1907).             We said something similar more recently:                 "A
special proceeding, like an action, is a stand-alone proceeding
that is not part of an existing case." Alger, 360 Wis. 2d 193,
¶29.         The     authority       for     that   statement   was    Black's        Law
Dictionary, which defined a proceeding as something "that can be
commenced independently of a pending action and from which a
final order may be appealed immediately."                   Id. (quoting Black's
Law Dictionary 1398 (10th ed. 2014)).                   Alger also relied on the
                                              13
                                                                         No.     2018AP656



court of appeals for the proposition that "a special proceeding
[is]      one      occurring          entirely      outside       the          underlying
action . . . ."         360 Wis. 2d 193, ¶29 (quoting Wellens v. Kahl

Ins. Agency, Inc., 145 Wis. 2d 66, 69, 426 N.W.2d 41 (Ct. App.
1988)).         One     may    understand        these   statements        as     either
descriptive or, alternatively, prescriptive.                      That is, it is
possible     for   these      statements    to    accurately     describe         various
special      proceedings       that    occurred     entirely      outside        of    the
underlying actions, while not asserting that special proceedings
must occur outside of the underlying actions (the descriptive
reading).       The prescriptive reading, on the other hand, would
understand these statements as creating a normative rule, to

wit,   that all special             proceedings must     occur     outside        of   the
underlying actions.
       ¶21    We believe the best reading of Alger, Wisconsin Tel.
Co., and Wellens is that they describe, but do not prescribe.
In Alger we relied on Black's Law Dictionary for the proposition
that special proceedings "can be commenced independently of a
pending      action."         360 Wis. 2d 193,     ¶29.       But     just     because
something can be commenced in a particular fashion does not mean
it must be so commenced.              Because Black's Law Dictionary was the
basis for our statement in Alger that "[a] special proceeding,
like an action, is a stand-alone proceeding that is not part of
an existing case," id., it would be most prudent to understand
it as simply paraphrasing the authority upon which it relied.
In   that    sense,     the    statement    describes       a   subset     of    special


                                           14
                                                                     No.        2018AP656



proceedings, but does not prescribe a quality that all special
proceedings must share.

       ¶22    Reading    Alger   as   descriptive,      as   well    as        Wisconsin
Tel.   Co.    and    Wellens,    harmonizes      them   with   Scott,          our   most
recent analysis of this question.               The competency proceeding at
issue in Scott was most assuredly not "a stand-alone proceeding
that    [was]    not     part    of   an    existing    case."           Alger,      360
Wis. 2d 193, ¶29.         And yet we concluded it was, nonetheless, a
special proceeding.        We reaffirm that Voss describes the test we
use    to    determine    whether     something     qualifies       as     a    special
proceeding.      Voss and Scott demonstrate that an "application to
stay" under the auspices of Wis. Stat. § 788.02 is a special

proceeding within the meaning of Wis. Stat. § 808.03(1).                         When a
circuit      court   addresses    such     an   application    it    "resolves        an
issue separate and distinct from the issues presented in" the




                                           15
                                                                           No.    2018AP656



pending lawsuit, but which is "related" or "connected" to that
lawsuit.9      Scott, 382 Wis. 2d 476, ¶33.

                                       B.    Finality
       ¶23     The    second        (and    final)   step      in    our   analysis     is
determining whether the circuit court's order denying Aurora's
motion to compel arbitration represented a final disposition of
"the       entire    matter    in    litigation      as   to   one    or   more   of   the




       9
       L.G. also directs us to several cases in which the court
of appeals has treated orders disposing of motions to stay an
action in favor of arbitration as nonfinal. See, e.g., Midwest
Neurosciences Assocs., LLC v. Great Lakes Neurosurgical Assocs.,
LLC, 2018 WI 112, ¶1, 384 Wis. 2d 669, 920 N.W.2d 767 (where we
characterized the circuit court's order denying the motion to
stay the proceeding and compel arbitration as "non-final");
Mortimore v. Merge Techs. Inc., 2012 WI App 109, ¶11, 344
Wis. 2d 459, 824 N.W.2d 155 (The appellant "filed for leave to
appeal the circuit court's nonfinal order denying [appellant]'s
Motion to Stay Pending Arbitration."); Coady v. Cross Country
Bank, 2007 WI App 26, ¶1 n.1, 299 Wis. 2d 420, 729 N.W.2d 732
(where the appellant "filed a petition for leave to appeal from
this non-final order."); Wisconsin Auto Title Loans, Inc. v.
Jones, 2006 WI 53, ¶24, 290 Wis. 2d 514, 714 N.W.2d 155 ("The
court of appeals granted Wisconsin Auto Title Loans' request to
appeal the nonfinal order of the circuit court[.]"); and Madison
Beauty Supply, Ltd. v. Helene Curtis, Inc., 167 Wis. 2d 237, 481
N.W.2d 644 (Ct. App. 1992) (which reviewed a circuit court's
order denying an application to stay the proceedings under Wis.
Stat. § 788.02 as a non-final order).

     There are two reasons none of these cases are instructive.
First, in each of these cases the appellant characterized the
order as nonfinal by filing a petition for permissive review
under Wis. Stat. § 809.50. Consequently, the appellants did not
put the finality of the order at issue. And second, in each of
these cases the court of appeals simply accepted, rather than
analyzed, the appellant's characterization of the order as
nonfinal.


                                              16
                                                                      No.    2018AP656



parties" in the special proceeding.                  Wis. Stat. § 808.03(1).10
To   make    that    determination,     we    need    to    compare    the    circuit
court's order to the scope of matters at issue in the special
proceeding.
      ¶24        We said in a recent case that, in the context of a
petition to compel arbitration, the potential scope of matters
the court may address is quite limited:                   "In an action to compel
arbitration under Wis. Stat. § 788.03, the issues are limited to
the making of the arbitration agreement or the failure, neglect
or refusal to perform under the agreement."                       First Weber Grp.,

Inc. v. Synergy Real Estate Grp., LLC, 2015 WI 34, ¶32, 361
Wis. 2d 496, 860 N.W.2d 498 (internal marks omitted).                          Aurora

filed      its    motion   to   stay   pursuant      to    Wis.    Stat.    § 788.02,
however, because there was already a lawsuit pending.                       But as we
discussed above, there is no difference between §§ 788.02 and
788.03 with respect to the scope of issues the circuit court
considers in such a special proceeding.


      10
       The   Arbitration  Act   allows   a  party  to   file  an
"application" to stay the trial, Wis. Stat. § 788.02, which
application is "made and heard in the manner provided by law for
the making and hearing of motions."    Wis. Stat. § 788.05.  The
fact that Aurora denominated its filing a "motion" instead of an
"application" is of no moment because we are governed by a
document's substance, not its label. Twn. of Fitchburg v. City
of Madison, 98 Wis. 2d 635, 647-48, 299 N.W.2d 199 (1980) ("We
will look beyond the form and the label of the document to the
substance[.]"); and Wesolowski v. Erickson, 5 Wis. 2d 335, 339,
92 N.W.2d 898 (1958) ("The mere labeling of a complaint does not
determine its nature.     The nature of an action is to be
determined as a whole and all allegations in the complaint must
be considered.").


                                         17
                                                                              No.        2018AP656



       ¶25     Aurora's          Motion    presented     no    issue    to    the        circuit
court       outside the parameters             of Wis.        Stat.    § 788.02.            After
asserting the existence of an enforceable arbitration agreement
and L.G.'s failure to abide by its terms, the motion asked the
circuit court "for an Order staying this action and compelling
the   parties        to    binding        arbitration    pursuant       to    the    specific
terms       within    the    Binding        Arbitration       Agreement      and     for      such
other relief as this Court deems just and proper."                            Although the
ensuing       Order       resolved     three     pending      motions,       it     discretely
disposed of each one in separate sections.                        The section relating
to    Aurora's       motion       to   stay    was    limited     to    the       subject        of
arbitrability.              It    said:       "For    the     reasons     stated         at   the

hearing,       including         the   Court's      finding     that    there       is     not    a
contract       to    arbitrate         this   case,     the    defendants'          Motion       to
Compel Arbitration is DENIED."11                    The circuit court's discussion
of the motion on the record was more extensive, of course, but
did not go beyond whether the matter under consideration was
subject to an arbitration requirement.                        It is clear, therefore,

that Aurora's Motion, and the circuit court's resolution, both


       11
       The order also said: "THIS IS A FINAL ORDER FOR PURPOSES
OF APPEAL."    Such a statement, while potentially helpful to
litigants as a warning, has no legal effect.     Wambolt v. West
Bend Mut. Ins. Co., 2007 WI 35, ¶46 n.19, 299 Wis. 2d 723, 728
N.W.2d 670 ("[T]here may be cases in which a document states
that it is final for purposes of appeal under [Wis. Stat.]
§ 808.03(1), but does not actually 'dispose of the entire matter
in litigation as to one or more of the parties[.]' . . . Such a
document cannot be a final order or final judgment under the
plain language of the statute.").


                                               18
                                                                 No.     2018AP656



remained   within    the     boundaries    of     the   special    proceeding
described by § 788.02.
     ¶26   We conclude that the circuit court's Order disposed of
the entire matter in controversy between L.G. and Aurora in the
Wis. Stat. § 788.02 special proceeding.             The Order's terms are
categorical, and they resolve the only question presented by the
Motion.    Further, the      Order does     not    contemplate     any    future
circuit    court    action    with    respect     to    issues    potentially
encompassed by § 788.02.       For these reasons, the circuit court's
Order was final within the meaning of Wis. Stat. § 808.03(1).12
                              IV.    CONCLUSION
     ¶27   We hold that an application to stay pursuant to Wis.

Stat. § 788.02 is a special proceeding within the meaning of
Wis. Stat. § 808.03(1).        We further hold that a circuit court
order that disposes of the entire matter in litigation between
one or more parties in a § 788.02 special proceeding is final
for the purposes of appeal.




     12 Because we conclude that a circuit court order resolving
an application to compel arbitration pursuant to Wis. Stat.
§ 788.02 is final for the purposes of appeal, we need not
address Aurora's argument that the Federal Arbitration Act
preempted our appellate procedures and by its own force made the
Order immediately appealable.     Walworth State Bank v. Abbey
Springs   Condo. Ass'n., Inc., 2016 WI 30, ¶13 n.7, 368
Wis. 2d 72, 878 N.W.2d 170 ("Typically, an appellate court
should decide cases on the narrowest possible grounds.").     We
express no opinion on that novel argument.




                                      19
                                                                 No.   2018AP656



     By    the   Court.—The   decision   of   the   court   of     appeals   is
reversed.
     ¶28    SHIRLEY S. ABRAHAMSON, J. and ANN WALSH BRADLEY, J.,
withdrew from participation before oral argument.




                                    20
    No.   2018AP656




1